HUITINK, Judge,
concurring specially.
The practical and emotional adjustments imposed on these children are of infinitely greater significance to our determination than any consequence willingly incurred by their parents. Successful parenting under these circumstances implicates much more than a parent’s primary care experience. An award of physical care should be neither reward nor punishment for past parental performance, nor should it be an instrument of spousal vindications.
The issue is not which parent possesses the greater right to the children, but which parent can minister more effectively to the long-term best interest of the children. The children should be placed in an environment that is most likely to bring them to healthy, physical, emotional, and social maturity. In re Marriage of Winter, 223 N.W.2d 165, 167 (Iowa 1974).
In this case we have the opportunity to place these children in the home where they have been happily and comfortably situated for many years. The stability of Gary’s personal and employment circumstances distinguish him as the better divorced parent. Placement with Gary will facilitate rather than disrupt the children’s familiar environment.
Although Marcia’s argument that she is being punished for altering her life as a full-time homemaker and returning to school possesses rhetorical appeal, it misses the point. We have never held career advancement and physical care of children are mutually exclusive aspirations. However, we need not accommodate a parent’s broad discretion in career matters when the best interests of the children are better served by placing them with the other spouse. Any perceived “unfairness” to Marcia is incidental rather than essential to our ultimate determination on the issue of physical care.